DAUKSCH, Judge,
concurring specially.
While I agree with the affirmance of this matter, I am compelled to note the appellants in their brief alleged the trial court erred in refusing to allow the husband to claim loss of wages on account of his having to take time from work to attend to his wife while she was in the hospital. Appellants cite some law from other jurisdictions which support a claim for loss of wages by a spouse of an injured person.
Perhaps given the proper vehicle an appellate court might agree with appellants’ claim.
Appellants do not cite any particular page in the transcript where appellant was denied sought for relief and did not allege in the complaint anything to permit any evidence of his lost wages. No allegata, no probata.